DETAILED ACTION
This action is in reply to papers filed 2/26/2021.  Claims 1-2, 7-9, 16-18, 23-27, 33-34, 36, 38, 40, 43-44, 52, 54-55, 57 and 60-62 are pending with claims 1-2, 7, 17-18, 23 and 54 examined herein. 
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190300848A1, Published 10/3/2019.

                                                   Withdrawn Objection(s)/Rejection(s)
The objection to claim 18 is withdrawn in view of Applicant’s amendment to the claim. 
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 11-19, filed 2/26/2021, with respect to the 35 U.S.C §103(a) rejection of claims 1-2, 7, 17-18, 23 and 54 as being unpatentable over You et al. (PgPub US20120141399A1, Published 6/7/2012), Palladino et al. (PgPub US20130183387A1, Published 7/18/2013) and Jiabo et al. (CN105039244A, Published 11/11/2015) have been fully considered. The 103 (a) rejection of claims 1-2, 7, 17-18, 23 and 54 has been withdrawn. It is noted that the rejection has been withdrawn as independent claims 1 and 17 have been amended to recite, inter alia, “…wherein the composition comprises both 

				Rejections Necessitated by Amendments
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7, 17-18, 23 and 54 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 

(1) A method for making a composition comprising components of amniotic
fluid, the method comprising: (a) transferring amniotic epithelial cells (AECs) and amniotic fluid cells (AFCs) to a cell culture system and co-culturing the AECs and AFCs in a defined serum free media consisting of a base media, wherein the base media is 50% Iscove's Modified Dulbecco's Media (IMDM), 50% F12 media, 450 µM monothioglycerol, 1 mg/ml polyvinyl alcohol, 1% penicillin/streptomycin and 1% chemically defined lipid concentrate, wherein the chemically 
and

(2) a composition comprising components of amniotic fluid, wherein the composition is produced by a process comprising: (a) transferring amniotic epithelial cells (AECs) and amniotic fluid cells (AFCs) to a cell culture system and co-culturing the AECs and AFCs in a defined serum free medium consisting of a base media, wherein the base media is 50% Iscove's Modified Dulbecco's Media (IMDM), 50% F12 media, 450 µM monothioglycerol, 1 mg/ml polyvinyl alcohol, 1% penicillin/streptomycin and 1% chemically defined lipid concentrate, wherein the chemically defined lipid concentrate contains 2.0 mg/L arachidonic acid, 220 mg/L cholesterol, 70 mg/L DL-alpha-tocopherol acetate, 10 mg/L linoleic acid, 10 mg/L  linolenic acid, 10 mg/L myristic acid, 10 mg/L oleic acid, 10 mg/L palmitic acid, 10 mg/L palmitoleic acid, and 10 mg/L stearic acid and wherein a synergistic effect of the co-culture of the AECs and AFCs in the base media results in increased protein concentration and complexity when compared to the culture 

does not reasonably provide enablement for any other embodiments.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  

 Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). The court in Wands states that “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue.’ Not ‘experimentation;” (Wands, 8 USPQ2d 104). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighting many factual considerations.” (Wands, 8 USPQ2d 1404). The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation required is “undue” include, but are not limited to: 
•	(A) The breadth of the claims; 
•	(B) The nature of the invention;

•	(D) The level of one of ordinary skill; 
•	(E) The level of predictability in the art; 
•	(F) The amount of direction provided by the inventor; 
•	(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
The Nature of the Invention: The inventive concept in the instant application is a method of co-culturing amniotic epithelial cells (AECs) and amniotic fluid cells (AFCs) in a defined media, wherein the co-culture results in a synergistic effect having both increased protein concentration and increased protein complexity when compared to culturing of AECs alone or AFCs alone. 
Amount of Direction Provided by Inventor/Working Examples: The specification at para. 84 discloses an experiment was performed in which maintenance of AECs' epithelial 
(1) DMEM
Dulbecco's Modified Eagle's Media, 1% penicillin/streptomycin
(2) SFM2:
Dulbecco's Modified Eagle's Media/F12 (DMEM/F12); 1% penicillin/streptomycin 
(3) SFM1: 
50% Iscove's Modified Dulbecco's Media, 50% F12, 1 mg/ml polyvinyl alcohol, 1% chemically-defined lipid concentrate, 450 uM monothioglycerol, 1% penicillin/streptomycin, wherein the chemically-defined lipid concentrate contains lipids arachidonic acid 2.0 mg/L, cholesterol 220 mg/L, DL-alpha-tocopherol acetate 70 mg/L, linoleic acid 10 mg/L, linolenic acid 10 mg/L, myristic acid 10 mg/L, oleic acid 10 mg/L, palmitic acid 10 mg/L, palmitoleic acid 10 mg/L, and stearic acid 10 mg/L.
At para. 296, the specification discloses that as shown in FIG. 5, the co-culture of the AECs and AFCs (co-AC) in the defined media, SFM1, resulted in increased total protein secretion and increased protein complexity. Surprisingly, the specification also discloses that the co-culture of the AECs and AFCs in the SFM2 media shows no apparent protein secretion at all compared to unconditioned media. The specification adds that these data illustrate a synergistic effect of the co-culture of the AECs and AFCs in the SFM1 media that can yield a conditioned media comprising both increased protein concentration and complexity.
At issue here is that Applicant is claiming an unexpected property- increased protein concentration and complexity that is not commensurate in scope with the claims, as presently Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). Continuing, 716.01 (b) goes on to state that “The term "nexus" designates a factually and legally sufficient connection between the objective evidence of nonobviousness and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir.), cert. denied, 488 U.S. 956 (1988).” In this regard, while the independent claims have been amended to recite the base media consists of  50% Iscove's Modified Dulbecco's Media (IMDM), 50% F12 media, monothioglycerol, a chemically defined lipid concentrate, polyvinyl alcohol and one or more antibiotics- the media claimed is not SFM1~ the media which yielded the unexpected result of increased protein content and complexity. Indeed, missing in the claims are (1) the concentration of monothioglycerol, (2) both the concentration and specific type of antibiotics, and the exact components/concentration of the chemically-defined lipid concentration.  
The State of the Prior Art:  Rouiller et al. (MAbs. May-Jun 2013;5(3):501-11) taught  medium optimization is an important step in process development as medium components at suboptimal concentrations might be limiting for cell growth or productivity, and therefore might directly affect process performance (Pg. 501, Col. 2, para. 1). Underscoring this point, Rathbone et al. (J Orthop Res. 2011 Jul;29(7):1070-4.) taught osteoblasts were treated with 21 Souza et al. (Genetics and Molecular Biology [online]. 2004, v. 27, n. 3 [Accessed 31 May 2021], pp. 454-459.) investigated the effect of four different antibiotics on fibroblast growth and on the activity of the enzyme glucocerebrosidase. Souza teaches the antibiotics were added to the fibroblast cultures and cell growth was evaluated by counting the number of cells and their viability. After cell harvesting, the enzyme activity and content of protein were measured. Although Souza observed that none of the antibiotics affected the cellular number nor the cellular viability, the content of protein decreased when cephalothin and clindamycin were added to the cultures (Abstract).
Although the teachings of Rathbone et al. and Souza et al. are not drawn to the culture of AECs and/or AFCs, the points raised therein are nevertheless instructive. That is, both references make clear that not only are the specific medium components critical to cellular behavior, but the concentration of those components are similarly critical. Relevant to the claimed invention, and particularly the unexpected results, is that Rathbone and Souza taught an increase or decrease in protein content is not only antibiotic-specific, but also the concentration of the selected antibiotic critically influences the protein content.  
The level of Predictability in the Art/Conclusion:  While the independent claims have been amended to recite the base media consists of 50% Iscove's Modified Dulbecco's Media (IMDM), 50% F12 media, monothioglycerol, a chemically defined lipid concentrate, polyvinyl alcohol and one or more antibiotics- the media claimed is not SFM1~ the media which yielded the unexpected result of increased protein content and complexity. That is, as presently claimed, the specific factors responsible for the unexpected result of increased protein content and complexity are not specified in the claims. As indicated in the specification, not all mediums tested led to increased protein content and complexity. Thus, the claims need to be limited to those factors, and their concentrations, that do.
Therefore, in view of the evidence presented above, the skilled artisan would
have been required to engage in an undue amount of experimentation without a
predictable degree of success to implement the invention as claimed.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

	Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632